Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 1 of 28 PageID #: 3331



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  Mohamed Elghourab,                                               17-cv-911 (ARR) (ST)

                     Plaintiff,
                                                                   Opinion & Order
                     v.

  Vista JFK, LLC,                                                  Not for publication

                     Defendant.


 ROSS, United States District Judge:

         This is an action by Mohamed Elghourab (“plaintiff” or “Elghourab”) for unpaid

 overtime wages pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and

 the New York Labor Law (“NYLL”). Plaintiff was employed as a chef at a hotel restaurant

 owned by defendant Vista JFK, LLC (“defendant” or “Vista JFK”). On July 27, 2018, defendant

 moved for summary judgment on the ground that plaintiff is exempt from receiving overtime

 payments under the executive exemption to the FLSA. The question of whether Elghourab is an

 exempt executive turns on whether he was a manager responsible for overseeing the kitchen and

 its employees. On November 27, 2018, I denied defendant’s motion for summary judgment,

 concluding that factual disputes precluded a determination that Elghourab fell under the

 executive exemption as a matter of law. On May 21 and May 22, 2019, I held a bench trial to

 determine defendant’s liability, if any. After careful consideration of the evidence introduced at

 trial and the relevant law, I find that plaintiff does not qualify as an exempt executive and is

 therefore entitled to relief.




                                                   1
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 2 of 28 PageID #: 3332



      I.    Findings of Fact 1

                 A. Defendant’s Operations

            Defendant’s hotel, which is located near John F. Kennedy International Airport (“JFK”),

 caters to passengers traveling through JFK. See Pl.’s Trial Br. 3, ECF No. 63. 2 The food-and-

 beverage (“F&B”) department at the hotel consists of the restaurant dining area (“front of the

 house”) and the restaurant kitchen (“back of the house”). See Pl.’s Trial Br. Ex. 24, at 23:19–

 24:3, ECF No. 63-26 (“Berrones Testimony”); Pl.’s Trial Br. Ex. 24, at 190:4–8 (“Borgella

 Testimony”). The bussers, cashiers, and bartenders constitute the front-of-the-house employees,

 while the cooks and dishwashers constitute the back-of-the-house employees. See Berrones

 Testimony at 23:19–24:3. The restaurant serves a breakfast buffet from 6:00am to 11:00am, an a

 la carte lunch from 12:00pm to 1:30pm, and an a la carte dinner from 5:00pm to 11:00pm. See

 Berrones Testimony at 38:8–39:1; Pl.’s Trial Br. Ex. 24, at 135:25–136:1 (“Reyes Testimony”);

 Borgella Testimony at 208:21–22; Pl.’s Trial Br. Ex. 25, at 322:14–17, ECF No. 63-27 (“Miller

 Testimony”). The kitchen also provides a daily employee lunch. See Borgella Testimony at

 230:6–7; Reyes Testimony at 130:1–3.

            Defendant gets most of its business from travelers whose flights have been cancelled. See

 Berrones Testimony at 41:12–15; see also Pl.’s Trial Br. Ex. 25, at 379:12–380:1, 463:2–9

 (“Elghourab Testimony”); Miller Testimony at 302:11–23. These cancelled flights are called

 “down flights.” See Miller Testimony at 302:24–303:11. Whenever there is a down flight, the

 restaurant also prepares a lunch or dinner buffet, which could result in the restaurant opening




 1
     Because I found plaintiff to be the most credible witness, I rely on his testimony in large part.
 2
  Vista JFK is the legal entity that owns and operates the hotel. The hotel was a Double Tree by Hilton until October
 2013, at which point it became a Radisson. See Pl.’s Trial Br. 3.


                                                               2
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 3 of 28 PageID #: 3333



 earlier or closing later than scheduled. See Berrones Testimony at 41:16–19, 43:3–12; Borgella

 Testimony at 201:19–24; Miller Testimony at 322:18–20; Elghourab Testimony at 390:20–

 391:12. Down flights bring in approximately 160 guests. See Elghourab Testimony at 389:5–6.

 During plaintiff’s employment, down flights occurred between two and seven times per week.

 See Elghourab Testimony at 378:24–379:4, 390:20–391:12; see also Reyes Testimony at

 172:25–173:3. 3 The hotel also has a banquet hall, where it holds events as often as once per

 week. See Berrones Testimony at 71:7–8, 92:14–16; Elghourab Testimony at 396:2–4. These

 events include weddings, birthdays, and religious gatherings. See Elghourab Testimony 396:5–

 17. The evening events conclude around 12:00am. See id. at 473:4–6.

         During plaintiff’s employment, there were only two non-union employees in the F&B

 department—plaintiff and the F&B manager. See Berrones Testimony at 9:8–19. Though some

 of defendant’s witnesses testified to the contrary, I credit plaintiff’s testimony that when an F&B

 manager was employed, the F&B manager supervised plaintiff and oversaw the entire F&B

 department. See Elghourab Testimony at 399:2–8. The F&B manager reported directly to the

 hotel’s general manager (“GM”). See Miller Testimony at 337:11–22. There were several F&B

 managers throughout plaintiff’s employment, though defendant has not provided any evidence

 regarding their dates of employment. I credit plaintiff’s testimony that Amr was the F&B

 manager from the beginning of plaintiff’s employment in 2011 until 2013 and that numerous

 F&B managers were employed after Amr, including Hany, Rafael, Tony, Angela, Robert, and

 Ram. See Elghourab Testimony at 399:19–403:3; see also Miller Testimony at 330:5–332:2.




 3
  Between 2011 and 2015, there were down flights that resulted in customers coming to the hotel almost daily;
 however, in 2016, two other hotels opened close by and business slowed. See Elghourab Testimony at 378:24–
 379:4, 463:18–25, 472:2–6.


                                                         3
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 4 of 28 PageID #: 3334



 There was no F&B manager for most of 2015, during which time both plaintiff and the GM

 assumed a bigger role in the F&B department. See Elghourab Testimony at 416:3–8, 487:6–13.

 Darin Miller, the Vice President of Operations for Vista Hospitality LLC, served as the hotel’s

 acting GM for a few weeks at the end of 2015, when there was a gap between GMs. See

 Elghourab Testimony at 377:11–378:15, 447:17–448:8. 4

            A collective-bargaining agreement (“CBA”) and memorandum of understanding

 (“MOU”) between Vista JFK and the New York Hotel and Motel Trades Council, AFL–CIO

 (“union”) govern various aspects of the union members’ employment with defendant. The CBA

 and MOU control hourly pay rates and pay increases; 5 the hours and shifts that employees

 work; 6 hiring practices; 7 and job duties and responsibilities. 8 Union employees work seven-hour

 shifts with a 30-minute break, and they work 35 hours per week. See Berrones Testimony at

 36:17–37:7; Reyes Testimony at 123:22–124:10; Miller Testimony at 310:5–12. If they work




 4
  While Mr. Miller testified that he served as the hotel’s acting GM on several occasions during plaintiff’s
 employment, I do not find his testimony credible. Mr. Miller did not mention his role as acting GM during his
 deposition, and he provided no dates, specifics, or records to support his trial testimony. See, e.g., Miller Testimony
 at 282:1–285:6, 295:4–299:15. Further, Jorge Reyes, who has been employed as a cook in defendant’s restaurant for
 18 years, testified that he did not even know who Mr. Miller was. See Reyes Testimony at 118:5–23. I thus credit
 plaintiff’s testimony that Mr. Miller only served as the hotel’s acting GM once, when plaintiff was on one of the two
 vacations he took during his five years of employment. See Elghourab Testimony at 377:11–378:15, 447:17–448:8;
 see also id. at 372:22–373:6, 375:5–15.
 5
     See Berrones Testimony at 22:18–24, 35:5–11, 54:25–55:5; Miller Testimony at 305:20–307:3.
 6
  See Miller Testimony at 309:3–10. Almost all of the restaurant employees who worked with plaintiff were hired
 before plaintiff, including the two employees who testified at trial. See Pl.’s Trial Br. 12. For example, Jorge Reyes
 has been working as a lunch cook at the hotel for 18 years. See Reyes Testimony at 118:19–23. He has worked the
 8:00am to 3:30pm shift the entire time, except that his shift was pushed back briefly approximately seven years ago;
 after he complained to his union delegate, his schedule was immediately changed back. See id. at 146:17–147:3,
 159:6–15, 160:3–9. Wilmann Borgella has been employed as a cook since 2004 or 2005. See Borgella Testimony at
 182:25–183:9. He has had the same schedule for the past five or six years, i.e., Tuesdays–Fridays 4:00pm to
 11:30pm and Saturdays 8:00am to 3:30pm. See id. at 183:10–20. He has always worked four night shifts and one
 morning shift. See id. at 183:21–184:3.
 7
     See Berrones Testimony at 49:7–18; Elghourab Testimony at 418:19–421:8.
 8
     See Berrones Testimony at 23:14–25:18.

                                                           4
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 5 of 28 PageID #: 3335



 more than 35 hours, they get paid time-and-a-half. See Berrones Testimony 36:17–37:7; Reyes

 Testimony 123:22–124:10; Miller Testimony at 310:5–12. Overtime is offered to union

 employees based on a seniority system. See Berrones Testimony at 37:8–22, 38:3–7; Miller

 Testimony at 310:20–311:12. When plaintiff was employed, the union members also selected

 their vacation days based on seniority. See Elghourab Testimony at 413:21–415:4; see also

 Reyes Testimony at 133:20–134:4 (testifying that he receives four weeks of paid vacation per

 year); Borgella Testimony at 209:15–16 (testifying that he receives 15 days of paid vacation per

 year). There is a union delegate on every shift in the F&B department, and union complaints go

 through that union delegate. See Berrones Testimony at 21:24–22:4, 30:12–14, 46:11–17; Reyes

 Testimony at 133:14–19, 159:13–15; Borgella Testimony at 196:6–25. Under the CBA, non-

 union employees are not permitted to perform union work, and if a union employee learns that a

 non-union employee has performed union work, he can file a complaint and receive

 compensation. See Berrones Testimony at 81:20–82:14; Miller Testimony at 351:8–354:5. 9

              B. Elghourab’s Role at Vista JFK

          Elghourab, who has a high school education and no formal culinary training, was hired in

 September 2011 to work as a chef in defendant’s hotel restaurant. See Pl.’s Trial Br. 7; Def.’s

 Trial Br. 1, ECF No. 64; Elghourab Testimony at 370:21–371:9. Plaintiff remained employed by

 defendant until September 2016. See Pl.’s Trial Br. 7; Def.’s Trial Br. 1; Elghourab Testimony at

 371:4–7.




 9
  Defendant appears to rely on this provision of the CBA to demonstrate that plaintiff did not perform union tasks,
 such as cooking, washing dishes, and bussing tables. See, e.g., Def.’s Trial Br. 4, 11, ECF No. 64. Like the job
 description discussed infra n.13, the CBA is probative only insofar as it reflects how the hotel actually functioned in
 practice. Here, the evidence before me indicates that plaintiff did indeed perform a substantial amount of union
 work. Thus, I do not find defendant’s argument compelling.

                                                            5
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 6 of 28 PageID #: 3336



                        i. Salary

         Elghourab’s starting annual salary was $55,000. See Pl.’s Trial Br. 44; Def.’s Trial Br.

 16. His salary was increased to $65,000 in 2014 and $69,000 in 2016. See Pl.’s Trial Br. 44;

 Def.’s Trial Br. 16. It is undisputed that plaintiff did not receive overtime. When plaintiff was

 employed, the hourly wages of his union co-workers were as follows:

                  Mr. Reyes earned $25.65 per hour ($38.47 for overtime in excess of
                  35 hours per week) in 2012, 2013, 2014, and 2015, $26.16 ($39.24)
                  per hour in 2016, and $26.62 ($39.93) per hour starting in July 2016.
                  Mr. Borgella earned $24.08 ($36.12) per hour in 2013 [and] 2014,
                  $24.56 ($36.84) per hour starting in July 2015, and $24.99 ($37.49)
                  per hour starting in July 2016. [Breakfast chef Angel] Inamagua
                  earned $25.04 ($37.56) per hour in 2012, 2013, and 2014, $26.43
                  ($39.64) per hour starting in March 2015, and $26.89 ($40.34) per
                  hour starting in July 2016. [Dinner chef Teresa] Bravo earned
                  $24.08 ($36.12) and then $24.56 ($36.84) per hour in 2015 and
                  $24.99 ($37.49) per hour in 2016. [Dishwasher Eddy] Abreu earned
                  $22.33 ($33.49) per hour in 2013 and 2014, $22.78 ($34.16) per
                  hour starting in July 2015, and $23.18 ($34.76) per hour starting in
                  July 2016.

 Pl.’s Trial Br. 45–46 (citations omitted) (citing payroll registers).

                       ii. Hours

         Plaintiff’s credible testimony, corroborated by the testimony of defendant’s witnesses,

 supports the conclusion that he worked 67.5–98 hours per week, with the exception of the end of

 2016, when he worked 50 hours per week. 10 From September 2011 until March 2014, plaintiff



 10
   Because defendant did not document plaintiff’s hours, there is nothing in the record to prove how many hours
 Elghourab worked other than his own recollection and estimates. “It is well-settled that when an employer fails to
 keep adequate records of its employees’ compensable work periods, as required under the FLSA, employees seeking
 recovery for overdue wages will not be penalized due to their employer’s record-keeping default.” Reich v. S. New
 Eng. Telecomms. Corp., 121 F.3d 58, 69 (2d Cir. 1997). Accordingly, “in such cases, employees need only . . .
 produce ‘sufficient evidence to show the amount and extent of [compensable] work as a matter of just and
 reasonable inference.’” Id. (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)). The Second
 Circuit has confirmed that “it is possible for a plaintiff to meet this burden through estimates based on his own
 recollection.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011). Once a plaintiff has done so, “[t]he
 burden then shifts to the employer to come forward with evidence of the precise amount of work performed or with
 evidence to negative the reasonableness of the inference to be drawn from the employee’s evidence.” S. New Eng.,
 121 F.3d at 67 (quoting Mt. Clemens, 328 U.S. at 687–88). In this case, plaintiff has met his burden of providing

                                                          6
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 7 of 28 PageID #: 3337



 worked six days per week, and he worked from approximately 6:00am until 7:30pm or 8:00pm,

 sometimes later. See Elghourab Testimony at 372:1–19; see also Reyes Testimony at 136:25–

 137:15 (testifying that plaintiff worked a lot, sometimes arriving before Reyes’ shift began at

 8:00am and always working after Reyes ended his shift at 3:00pm); Borgella Testimony at

 198:9–25, 216:14–217:5 (testifying that when he worked the 4:00pm to 11:30pm shift and the

 8:00am to 3:30pm shift, plaintiff was frequently at work when he arrived and when he left).

 Assuming, conservatively, that plaintiff’s hours were 6:00am to 7:30pm, he was working 81

 hours per week at a rate of $13.05 per hour. See Pl.’s Br. 44 & n.206. 11 Between March 2014 and

 March 2015, plaintiff worked the same hours five days per week. See Elghourab Testimony at

 373:7–375:1. Thus, he worked an average of 67.5 hours per week at a rate of $15.67 per hour.

 See Pl.’s Br. 44 & n.207. From March 2015 until February 2016, plaintiff worked six or seven

 days per week from approximately 6:00am until 8:00pm or 9:00pm. See Elghourab Testimony at

 375:16–25; see also Berrones Testimony at 15:7–15 (estimating that plaintiff began his work day

 at 6:00am or 7:00am); Reyes Testimony at 150:3–8 (testifying that plaintiff was always at work

 Monday through Friday and was sometimes at work over the weekend when Reyes was working

 overtime). Assuming, again conservatively, that plaintiff’s hours were 6:00am to 8:00pm seven

 days per week, he was working an average of 98 hours per week. Thus, he was making $10.79

 per hour before he received his raise, and $12.76 per hour after he received his raise. See Pl.’s

 Br. 44 & nn.208–209. From February 2016 until the end of his employment in September 2016,

 plaintiff worked five days per week from approximately 6:00am until 4:00pm. See Elghourab


 credible estimates based on his own recollection, and I do not find that defendant has come forward with evidence
 that negates the reasonableness of plaintiff’s estimations. Accordingly, I rely on plaintiff’s testimony.
 11
   These hours are conservative because on days where there were down flights, plaintiff would often work until
 9:00pm or 10:00pm, see Elghourab Testimony at 374:15–24, and when there were banquets, plaintiff would work
 until midnight, see id. at 473:2–6; see also Borgella Testimony at 198:13–25, 219:18–21 (testifying that he routinely
 witnessed plaintiff working as late as 11:00pm or 11:30pm and that plaintiff rarely left before him).

                                                          7
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 8 of 28 PageID #: 3338



 Testimony at 376:4–10. He was therefore working about 50 hours per week at an hourly rate of

 $26.54. See Pl.’s Br. 44–45 & n.210. Plaintiff almost never received holidays off. See Elghourab

 Testimony at 372:20–21, 374:25–375:1, 376:22–23. He took one two-week vacation in 2013 and

 another two-week vacation in December 2015. See id. at 372:22–373:6, 372:5–15. Because

 defendant did not maintain time records for plaintiff, neither Berrones nor Miller was able to

 testify as to the number of hours plaintiff worked each week. See Berrones Testimony at 16:15–

 17:7; Miller Testimony at 319:14–320:6.

                       iii. Responsibilities

                                  1. Daily Responsibilities 12

          Plaintiff never received a written job description. See Elghourab Testimony at 371:10–11;

 see also Berrones Testimony at 14:18–23, 17:13–16. 13 Plaintiff’s typical day proceeded as

 follows. When he arrived at work at 6:00am, he would wash dishes from the night before, since

 the dishwasher did not arrive until 7:00am and he needed clean dishes for the hotel’s breakfast

 guests. See Elghourab Testimony at 380:4–20. Next, plaintiff would help prepare and serve

 breakfast, as there were often down flights, creating too many guests for the one breakfast chef to

 handle on his own. See id. at 380:20–383:16. Plaintiff’s activities included gathering and cooking

 buffet items such as potatoes, French toast, bacon, and eggs; cleaning and cutting fruit; carrying


 12
    Salma Berrones, defendant’s Human Resources manager, and Darin Miller, the Vice President of Operations for
 Vista Hospitality LLC, both testified as to plaintiff’s daily activities. As Ms. Berrones admitted at trial, however, she
 did not spend time in the kitchen observing plaintiff’s day-to-day work. See Berrones Testimony at 18:1–20, 99:6–
 23, 114:19–115:9. As discussed supra n.4, I do not find Mr. Miller’s testimony that he frequently served as the
 hotel’s acting GM credible. Further, as Miller testified at trial, his office is located in Binghamton, New York, and
 during plaintiff’s employment, he visited defendant’s hotel on average once per month. See Miller Testimony at
 282:13–283:3, 285:25–286:7; see also Elghourab Testimony at 377:16–23. Thus, I rely on plaintiff’s credible
 testimony, as well as the testimony of the kitchen employees, to determine plaintiff’s daily activities.
 13
    At trial, I reserved my ruling on the admissibility of the Executive Chef job description. See Berrones Testimony
 at 90:3–11. I conclude that it is inadmissible; however, to the extent that it is admissible, it is not probative because I
 do not find that it accurately reflects plaintiff’s job duties. See Carhuapoma v. N.Y.-Presbyterian Healthcare Sys.,
 Inc., No. 11 Civ. 8670(JPO)(RLE), 2013 WL 1285295, at *3 n.3 (S.D.N.Y. Mar. 29, 2013) (“A job description is
 probative evidence, but only to the extent that it reflects an employee’s actual duties.”)

                                                             8
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 9 of 28 PageID #: 3339



 trays to and from the buffet; bringing plates and silverware out to the guests; and helping to bus

 tables. See id.; see also Miller Testimony at 322:5–323:2.

        When breakfast closed at 11:00am, plaintiff would help clean up. See Elghourab

 Testimony at 387:20–23. If there was no down flight, plaintiff would order food, stock and clean

 the walk-in refrigerator, and take out garbage. See id. at 387:20–24, 389:18–390:19. If there was

 a down flight, however, plaintiff would help prepare the lunch buffet by cooking, filling ice,

 changing gas tanks, stocking soda, carrying trays back and forth from the buffet, helping with

 plates and silverware, and bussing tables. See id. at 388:24–390:19, 391:13–392:21; see also

 Reyes Testimony at 148:7–149:20 (testifying that when the restaurant was busy plaintiff would

 carry trays, plates, and utensils to the buffet, as well as clear tables); Borgella Testimony at

 206:17–207:24 (testifying that plaintiff helped cook food for the customers when there were

 down flights).

        Between 2:00pm and 4:30pm, if there was no down flight, the restaurant was closed, so

 plaintiff would begin preparing items for the dinner menu. See Elghourab Testimony at 394:11–

 395:19 (testifying that he would prepare the dinner food for Mr. Borgella by cleaning and

 marinating the chicken, slicing tomatoes, and gathering ingredients from the freezer); Borgella

 Testimony at 204:14–21 (testifying that plaintiff would sometimes do prep work for dinner

 before he arrived). If there was a down flight, however, plaintiff would prepare the dinner buffet.

 See Elghourab Testimony at 395:10–12, 397:8–398:8; Borgella Testimony at 206:7–207:24,

 208:10–20. Between when Mr. Reyes stopped working at 3:00pm and Mr. Borgella arrived at

 4:00pm or 4:30pm, plaintiff was the only chef in the kitchen, so if a down flight came in,

 Elghourab had to prepare much of the buffet by himself. See Elghourab Testimony at 395:10–12,

 397:8–398:8; Borgella Testimony at 206:7–207:24, 208:10–20; see also Elghourab Testimony at



                                                   9
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 10 of 28 PageID #: 3340



  393:24–394:10; Reyes Testimony at 121:15–25. After 4:30pm, if there was a down flight,

  plaintiff would help the dinner chefs prepare and serve the dinner buffet. See Elghourab

  Testimony at 395:10–12, 397:8–398:18; Borgella Testimony at 206:7–207:24. If there was a

  banquet, plaintiff would help cook the food for the event. See Elghourab Testimony at 393:18–

  22.

                              2. Management Responsibilities

          There is no dispute that plaintiff was responsible for ordering food for the hotel. See Pl.’s

  Trial Br. 17–18 (“Twice a week, Plaintiff ordered food for the hotel. . . . [H]e would be the

  person who would notice if the stock of a perishable food was low. Plaintiff . . . would then call

  the only supplier the hotel used, US Food, and place a bulk order to make sure there was enough

  food to keep the refrigerator and freezer stocked so the hotel would not run out.” (citations

  omitted)). Plaintiff also ordered food for the hotel banquets. See Elghourab Testimony at 484:2–

  19. The F&B department did not have a specific budget, and plaintiff simply ordered whatever

  was needed to keep the kitchen fully stocked. See Cristobal Testimony at 247:7–9, 247:19–

  249:1; Elghourab Testimony at 403:22–406:19, 431:7–8. Plaintiff was informed by the controller

  whether the food costs were high or low. See Elghourab Testimony at 407:1–7, 407:21–22 (“And

  then he say, this is the food cost. It is high, or it is down, there’s nothing I can do.”). Plaintiff was

  also responsible for taking inventory. See id. at 406:20–408:22. Plaintiff would count the food,

  and the controller would use the inventory list to manage the budget. See id.; see also Cristobal

  Testimony at 250:18–251:22. Alfonso Cristobal, defendant’s controller who testified at trial,

  overlapped with plaintiff for only a couple of months. See Cristobal Testimony at 242:2–10,

  247:16–18. During this time, he had one thirty-minute meeting with Elghourab, where they did a

  “quick count of the food inventory.” See id. at 242:23–244:1, 261:17–262:1.



                                                     10
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 11 of 28 PageID #: 3341



           Although defendant claims that plaintiff had control over the restaurant’s menu, the trial

  testimony makes clear that the menu changed rarely, if at all, during plaintiff’s employment. See

  Pl.’s Br. 6–7 (“Plaintiff testified that the menu only changed when the Double Tree by Hilton

  changed to the Radisson JFK in 2013: the hotel logo was changed and a few of the more

  expensive items were removed; otherwise, it did not change. . . . Mr. Reyes testified that he

  cannot remember any changes to the menu during Plaintiff’s employment. Mr. Borgella admitted

  that he has been cooking the same menu for years and that he doesn’t remember the last time an

  item was added to the menu.” (citations omitted)). While Miller testified that plaintiff was

  involved in setting menu prices, see Miller Testimony at 349:3–19, I find plaintiff’s testimony

  that he was not involved in menu pricing more credible, see Elghourab Testimony at 408:23–

  409:5. For down flight buffets and the employee lunch, the cooks on duty would determine what

  to make based on what was available in the freezer. See Reyes Testimony at 140:13–141:5,

  178:17–179:4, 180:2–9; Borgella Testimony at 202:18–20. 14 Beginning in 2014, the hotel also

  had a “galley,” i.e., a small space that sold sandwiches, salads, snacks, and drinks. See, e.g.,

  Reyes Testimony at 172:9–17; Elghourab Testimony at 427:20–428:15. Plaintiff would tell the

  cooks what sandwiches and salads to make for the galley. See Reyes Testimony at 172:15–22;

  Borgella Testimony at 236:20–237:3.

           Plaintiff credibly testified that he was not responsible for preparing the kitchen for

  inspections when the hotel was a Double Tree because there was an F&B manager, and that the

  Radisson inspection did not include the F&B department. See Elghourab Testimony at 385:14


  14
     Mr. Reyes and Mr. Borgella also testified that plaintiff would instruct them on what to make for the buffets and
  staff lunches. See Reyes Testimony at 156:4–13; Borgella Testimony at 195:1–17, 230:11–21. Because their trial
  testimony on this topic was vague and contradicted their deposition testimony, I do not rely on it. See, e.g., Reyes
  Testimony at 156:10–11 (“[H]e was telling me you better send this, and send that, and do it this way or that way.”);
  Borgella Testimony at 195:1–17 (contradicting his deposition testimony), 230:11–21 (testifying that plaintiff would
  tell him to “cook this, cook that”).


                                                           11
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 12 of 28 PageID #: 3342



  387:12; see also id. at 451:6–8 (stating that he was not responsible for ensuring the quality of the

  food); Reyes Testimony at 176:5–177:10 (testifying that cooks are responsible for keeping their

  work areas clean). 15 To the extent that plaintiff was involved in preparing the kitchen for

  inspections, I conclude that his role was minimal.

           When Pierre Merhej became the hotel’s GM in 2014, he held weekly management

  meetings. See Elghourab Testimony at 416:15–417:4; see also Def.’s Trial Exs. G–FF (“Meeting

  Minutes”). When there was no F&B manager, plaintiff attended the weekly management

  meetings; however, he often had to leave after a few minutes to retrieve a food order or deal with

  a down flight. See Elghourab Testimony at 416:21–418:11; see also Pl.’s Trial Br. 38 (noting

  that “[t]he vast majority of minutes introduced at trial are from 2015,” when Mr. Merhej was the

  GM and there was no F&B manager). When the hotel had a banquet, plaintiff would sometimes

  attend a brief planning meeting. See Elghourab Testimony at 483:12–484:15.

           Plaintiff did not supervise the work of the F&B employees. See Elghourab Testimony at

  383:17–22, 387:13–17, 423:20–424:15, 430:4–19; see also Berrones Testimony at 23:14–25:18

  (testifying that the duties and responsibilities of the union employees are set by the union and do

  not change without union approval); Reyes Testimony at 131:22–132:5 (testifying that he

  prepares the employee lunch by himself); Borgella Testimony at 191:22–192:2 (same), 214:8–10

  (testifying that he knows exactly what he is going to do when he comes in for the dinner shift). In

  fact, most of the F&B employees had been performing the same job duties since before


  15
     Defendant’s witnesses, on the other hand, testified in generalities regarding plaintiff’s role preparing the kitchen
  for City and hotel inspections. See Berrones Testimony at 90:20–91:21 (testifying that it was plaintiff’s
  responsibility to “make sure his department is in order to pass [the] inspection . . . [and that] the food and beverage
  department is up to date, it’s clean, and the food is being prepared correctly”); Miller Testimony at 356:17–358:11
  (testifying that plaintiff was responsible for “ensur[ing] that we have very few violations and discrepancies and that
  we’re running a clean and safe kitchen”); Borgella Testimony at 229:16–230:5 (“My boss . . . [would] make sure
  that everything is okay for us to pass the inspection . . . [by] instruct[ing] us what to do . . . [m]ak[ing] sure that we
  keep our area clean, you know, mak[ing] sure everything is proper.”).


                                                              12
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 13 of 28 PageID #: 3343



  plaintiff’s employment. See Pl.’s Trial Br. 12; see also Reyes Testimony at 129:10–15 (testifying

  that he has been doing the same thing every day at work for the past 18 years); Borgella

  Testimony at 192:5–16 (testifying that his responsibilities regarding the employee lunch have

  been the same for years). While Mr. Reyes and Mr. Borgella referred to Elghourab as “boss,”

  “manager,” and “supervisor” at trial, I agree with plaintiff that “they were unable to provide

  specific details about the manner in which Plaintiff allegedly directed their work, speaking in . . .

  generalities . . . . [and] chang[ing] the testimony that they had given at their depositions less than

  two months prior.” Pl.’s Trial Br. 22, 48 (citations omitted) (citing trial transcript); see also

  supra nn.14–15. Plaintiff also never disciplined any F&B employees. See Elghourab Testimony

  at 430:2–3; see also Berrones Testimony at 27:8–29:4 (testifying that union employees do not

  get written reviews, that the Radisson JFK has a specific disciplinary procedure that requires

  documentation, and that no documentation exists showing that plaintiff disciplined an

  employee), 30:7-11 (testifying that she never observed plaintiff give a verbal warning to an F&B

  employee); Reyes Testimony at 132:19–23 (stating that has never been disciplined by anyone at

  the hotel); Borgella Testimony at 190:2–3 (testifying that he has not been disciplined in the past

  10 years). At most, plaintiff discussed the quality of the food with his coworkers twice. See Pl.’s

  Trial Br. 16 n.134 (“Plaintiff testified that there was one time during his employment where he

  told a chef that he needed to make sure he followed the menu so that the food would be

  consistent, and Mr. Reyes testified that there was one conversation amongst all the chefs about

  the salt content of the food where Plaintiff said to ‘use less salt.’” (citations omitted) (citing trial

  record)); see also id. at 48.

          Plaintiff did not train the kitchen employees. They received no training beyond their first

  few days of employment, if at all. See Berrones Testimony at 32:24–33:9 (acknowledging that



                                                     13
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 14 of 28 PageID #: 3344



  “there’s very limited training that goes on . . . in the kitchen . . . because everyone knows their

  job duties”); Reyes Testimony 142:14–143:6 (agreeing that he has not been trained to cook

  anything in the past several years); Borgella Testimony at 186:23–187:4 (testifying that he

  believes he was trained for “one day or a couple of hours” when he was hired). While Mr. Reyes

  and Mr. Borgella testified that they were occasionally trained by plaintiff in new menu items and

  food presentation, I again agree with plaintiff that their testimony lacked credibility, as they

  testified in “vague generalities” and “neither could recall an instance of new dishes being added

  to the menu during Plaintiff’s employment with any specificity and the restaurant did not serve

  the kind of menu where presentation is even a consideration.” Pl.’s Trial Br. 16–17 (citations

  omitted) (citing trial transcript); see also supra p. 11.

          Regarding scheduling, when there was no F&B manager, plaintiff was responsible for

  changing the date on the weekly schedule, highlighting the date, submitting it to management,

  and posting it on the wall. See Elghourab Testimony at 426:5–11, 443:13–444:1, 487:21–23; see

  also Berrones Testimony at 70:16–71:15. This task took two or three minutes. See Elghourab

  Testimony at 487:24–25. When an employee was out sick or on vacation, or a banquet required

  an additional cook, either plaintiff or someone from the Human Resources department would call

  the union employee with the most seniority to offer that employee overtime. See id. at 444:6–

  445:21; see also Berrones Testimony at 37:8–22, 70:16–71:15; Miller Testimony at 310:20–

  311:12. Further, when there was no F&B manager, plaintiff would sign off on employee vacation

  requests. See Elghourab Testimony at 413:21–415:13; see also Berrones Testimony at 71:16–

  72:4, 105:11–108:7; Def.’s Trial Ex. NN, ECF No. 63-28. Plaintiff never denied a vacation

  request. See Reyes Testimony at 145:6–11; Borgella Testimony at 211:10–18.




                                                     14
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 15 of 28 PageID #: 3345



         Union employees are required to punch in and out, and a record is automatically

  generated from their punches. See Berrones Testimony at 75:18–23. When there was no F&B

  manager, plaintiff would review the punch records, ensure that they were accurate, highlight any

  overtime worked for the week, and give the records to Human Resources. See id. at 75:11–76:18,

  112:17–20; see also Elghourab Testimony at 411:13–412:16. This task took 10–15 minutes. See

  Elghourab Testimony at 412:2–3; see also Berrones Testimony at 111:22–112:3 (testifying that

  she met with plaintiff for 15 minutes weekly to go over payroll). Plaintiff would also create a “tip

  report” for accounting and Human Resources. See Berrones Testimony at 77:13–24. This simply

  involved inputting the tips on receipts into an Excel spreadsheet and took plaintiff 10 minutes.

  See id. at 112:4–16; Elghourab Testimony at 412:17–413:20.

         It is undisputed that during plaintiff’s employment, no union employees in the F&B

  department were fired and only a few were hired. When a union position did become available,

  Ms. Berrones would inform the union, and the union would send candidates to the hotel. See

  Berrones Testimony at 49:7–21. Ahmed Zakaria was hired as a busser during plaintiff’s

  employment. While Ms. Berrones testified to the contrary, see Berrones Testimony at 97:2–5, I

  credit plaintiff’s testimony that he played no role in hiring him, see Elghourab Testimony at

  422:12–423:19, 428:17–20, 429:7–8; see also Berrones Testimony at 113:4–25. Defendant also

  claims that plaintiff was responsible for hiring Jaiwante Singh as a dishwasher and Mohamad

  Hizam as a substitute cook. See Def.’s Trial Br. 31–32 (citing trial transcript). I again credit

  plaintiff’s version of events, which is that he simply escorted these individuals to Human

  Resources where they were hired. See Elghourab Testimony at 418:14–421:8, 424:19–425:18,

  438:2–439:7. To the extent that plaintiff asked these individuals questions, it was not with the




                                                   15
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 16 of 28 PageID #: 3346



  intention of evaluating their credentials or weighing in on the hiring decision. See id. 438:2–

  439:7. 16

          There is an office next to the kitchen that plaintiff shared with the F&B manager. See

  Elghourab Testimony at 488:3–10, 489:4–19. Plaintiff admittedly used this office to change his

  clothes and rest, as well as to perform limited managerial tasks. See id. at 489:4–19. Overall,

  however, when there was no F&B manager, plaintiff spent 90% of his time working in the

  kitchen and 10% of his time managing; when there was an F&B manager, plaintiff spent nearly

  all of his time working in the kitchen. See id. at 487:6–17.

   II.    Conclusions of Law

               A. Executive Exemption

                        i. FLSA and Its Exemptions

          Under the FLSA, employers are required to pay employees overtime compensation for all

  time worked in excess of 40 hours per week, unless the employee falls under an enumerated

  exemption. 29 U.S.C. § 207(a)(1). 17 Because the FLSA is a remedial act, its exemptions are to be

  narrowly construed, and the employer bears the burden of demonstrating that an employee falls

  under a specific exemption. See Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554, 558 (2d

  Cir. 2012) (citing Martin v. Malcolm Pirnie, Inc., 949 F.2d 611, 614 (2d Cir. 1991));

  Carhuapoma, 2013 WL 1285295, at *6 (citing Martin, 949 F.2d at 614).



  16
    Both parties agree that plaintiff played no role in the hiring of Jose Fernandez and Carmen Diaz. Mr. Fernandez
  was employed by the hotel in the F&B department when a full-time dishwasher position became available, and he
  was given the position based on seniority. See Berrones Testimony at 47:23–48:20. Ms. Diaz was hired as a
  bartender by Mr. Miller. See id. at 64:19-65:11.
  17
     The NYLL also mandates overtime pay and contains the same exemptions as the FLSA. The Second Circuit thus
  engages in a single analysis under the FLSA to resolve both FLSA and NYLL claims, and I will do the same here.
  See Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554, 556 n.1 (2d Cir. 2012); Zheng v. Liberty Apparel Co., 355
  F.3d 61, 78 (2d Cir. 2003); Awan v. Durrani, No. 14-cv-4562 (SIL), 2015 WL 4000139, at *9–10 (E.D.N.Y. July 1,
  2015); Martinez v. Hilton Hotels Corp., 930 F. Supp. 2d 508, 519 (S.D.N.Y. 2013).

                                                          16
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 17 of 28 PageID #: 3347




                     ii. The Executive Exemption

         The FLSA exemptions include “any employee employed in a bona fide executive . . .

  capacity.” 29 U.S.C. § 213(a)(1). The FLSA does not define what it means to work in an

  “executive capacity” but “instead directs the Secretary of Labor to ‘define[] and delimit[]’” that

  term through regulations. Ramos, 687 F.3d at 559 (alterations in original) (citing § 213(a)(1));

  see also Tamayo v. DHR Rest. Co., No. 14 Civ. 9633 (GBD), 2017 WL 532460, at *5 (S.D.N.Y.

  Feb. 3, 2017) (citing Ramos, 687 F.3d at 559). The Department of Labor (“the DOL”) has

  defined “employee employed in a bona fide executive capacity” to mean any employee who is:

         (1) Compensated on a salary basis at a rate of not less than $455 per week . . . ;

         (2) Whose primary duty is management of the enterprise in which the employee is
         employed or of a customarily recognized department or subdivision thereof;

         (3) Who customarily and regularly directs the work of two or more other employees; and

         (4) Who has the authority to hire or fire other employees or whose suggestions and
         recommendations as to the hiring, firing, advancement, promotion or any other change of
         status of other employees are given particular weight.

  29 C.F.R. § 541.100(a) (2016). The question of whether an employee falls under the executive

  exemption is a mixed question of fact and law—i.e., how the employee spent his time working is

  a question of fact, while whether the employee’s activities exclude him from overtime benefits is

  a question of law. See Ramos, 687 F.3d at 558 (first citing Myers v. Hertz Corp., 624 F.3d 537,

  548 (2d Cir. 2010); then citing Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986));

  Tamayo, 2017 WL 532460, at *5 (citing Ramos, 687 F.3d at 558); Carhuapoma, 2013 WL

  1285295, at *7 (first citing Myers, 624 F.3d at 548; then citing Icicle Seafoods, 475 U.S. at 714).

  The parties agree that element (1) is satisfied, but they disagree over elements (2), (3), and (4). I

  address each element in turn.

                                                   17
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 18 of 28 PageID #: 3348



                            1. Primary Duty of Management

         The DOL regulations define “management” to include a range of activities, such as:

                 interviewing, selecting, and training of employees; setting and adjusting their
                 rates of pay and hours of work; directing the work of employees; maintaining
                 production or sales records for use in supervision or control; appraising
                 employees’ productivity and efficiency for the purpose of recommending
                 promotions or other changes in status; handling employee complaints and
                 grievances; disciplining employees; planning the work; determining the
                 techniques to be used; apportioning the work among the employees; determining
                 the type of materials, supplies, machinery, equipment or tools to be used or
                 merchandise to be bought, stocked and sold; controlling the flow and distribution
                 of materials or merchandise and supplies; providing for the safety and security of
                 the employees or the property; planning and controlling the budget; and
                 monitoring or implementing legal compliance measures.

  29 C.F.R. § 541.102.

         The DOL regulations define “primary duty” as “the principal, main, major or most

  important duty that the employee performs.” 29 C.F.R. § 541.700(a). The regulations provide the

  following list of nonexclusive factors to be considered in determining whether an employee’s

  primary duty is management: (1) the amount of time spent on exempt versus nonexempt work;

  (2) “the employee’s relative freedom from direct supervision”; (3) “the relative importance of the

  [employee’s] exempt duties as compared with other types of duties”; and (4) “the relationship

  between the employee’s salary and the wages paid to other employees for the kind of nonexempt

  work performed by the employee.” Id.

                                    a. Amount of Time Spent on Exempt Work

         The amount of time an employee spends performing exempt work “can be a useful guide

  in determining whether exempt work is the primary duty of an employee.” § 541.700(b).

  “[E]mployees who spend more than 50 percent of their time performing exempt work will

  generally satisfy the primary duty requirement,” id., but employees who spend less than 50

  percent of their time on exempt work may still fall under the executive exemption if other factors

                                                 18
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 19 of 28 PageID #: 3349



  support such a conclusion. See Tamayo, 2017 WL 532460, at *6 (citing § 541.700(b));

  Carhuapoma, 2013 WL 1285295, at *9–10 (noting that exempt executives tend to have

  discretion over when they perform nonexempt duties and the ability to perform managerial and

  nonmanagerial duties concurrently). Courts in the Second Circuit have determined “that a chef's

  ‘primary duty’ is not management where his duties primarily entail cooking.” Karropoulos v.

  Soup du Jour, Ltd., 128 F. Supp. 3d 518, 530 (E.D.N.Y. 2015) (citing Solis v. SCA Rest. Corp.,

  938 F. Supp. 2d 380, 396 (E.D.N.Y. 2013)).

         Here, plaintiff spent a significant portion of his day preparing and cooking food, and at

  least 90% of his time was consumed by nonexempt work. While this breakdown is not

  dispositive, it strongly suggests that plaintiff’s primary duty was not management. Further, the

  hectic nature of the hotel restaurant left plaintiff with very little discretion over when to perform

  nonexempt duties; as discussed supra, plaintiff was constantly jumping in to prepare and serve

  food for down flights and banquets, clean the kitchen, wash the dishes, take out the trash, and

  assist with manual labor on an as needed basis. Thus, this factor weighs heavily in favor of

  plaintiff being a nonexempt employee.

                                     b. Relative Freedom from Supervision

         An employee who is free from supervision is more likely to be a manager. While

  Elghourab admits that he performed some managerial tasks, particularly when there was no F&B

  manager, “[e]mployees may not be exempt, even if they perform managerial tasks, if they ‘d[o]

  so largely pursuant to the dictates of immutable corporate policy or at the behest of the . . .

  Manager to whom [they] report[ ].’” Carhuapoma, 2013 WL 1285295, at *10 (alterations in

  original) (quoting Clougher v. Home Depot U.S.A., Inc., 696 F.Supp.2d 285, 288

  (E.D.N.Y.2010)). However, “an employee can be exempt even if his discretion is



                                                   19
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 20 of 28 PageID #: 3350



  ‘circumscribed’ by a guidebook or supervisor, as long as, despite the circumscription,

  ‘judgments must still be made’ by that employee.” Id. at *10 (quoting Donovan v. Burger King

  Corp., 675 F.2d 516, 521–22 (2d Cir. 1982)).

         Because the CBA and MOU controlled the union employees’ job duties, hours, vacations,

  salaries, and overtime opportunities, even when plaintiff was performing managerial tasks, he

  was doing so “largely pursuant to the dictates of immutable . . . policy,” Carhuapoma, 2013 WL

  1285295, at *10, and was making virtually no judgments. Throughout most of plaintiff’s

  employment, he reported to the F&B manager, who handled the managerial duties but

  occasionally directed plaintiff to assist. See, e.g., Elghourab Testimony at 487:21–488:1

  (testifying that he was not responsible for scheduling kitchen staff when an F&B manager was

  employed but that if the F&B manager asked him to prepare the schedule, he would “do the date

  and put it there,” a task that took “two, three minutes”). In addition, as plaintiff notes, because

  the union members’ job duties were pre-established, “[p]laintifff . . . was literally the only person

  that could be assigned to perform . . . additional duties either by a F&B [m]anager or in the

  absence of one.” Pl.’s Br. 42. Plaintiff was thus not free from supervision, weighing against a

  finding that he was a manager.

                                     c. Relative Importance of Exempt Duties

         In determining whether an employee’s managerial duties were more important to the

  defendant than the employee’s nonmanagerial duties, courts in the Second Circuit have looked at

  whether the business could operate successfully without the employee performing the purported

  managerial functions. See, e.g., Tamayo, 2017 WL 532460, at *6. In the context of a restaurant,

  “[t]he relative importance inquiry evaluates whether the restaurant[] could not operate

  successfully unless the purported managerial functions assigned to [the] Head Chef, such as



                                                   20
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 21 of 28 PageID #: 3351



  determining amounts of food to be prepared, keeping track of inventory, and assigning

  employees to particular jobs, were performed.” Id. If, however, “other employees could have

  also performed some of [the Head Chef’s] supervisory duties, . . . those duties [are] less

  important.” Id. at *9; see also 29 C.F.R. § 541.106(c) (“[A] working supervisor whose primary

  duty is performing nonexempt work . . . does not become exempt merely because the nonexempt

  . . . employee occasionally has some responsibility for directing the work of other nonexempt . . .

  employees when, for example, the exempt supervisor is unavailable.”).

         Most of plaintiff’s managerial responsibilities—i.e., scheduling, signing off on vacation

  requests, and preparing payroll and tip reports—were handled by the F&B manager when one

  was employed. Thus, plaintiff resembles a nonexempt “working supervisor” who had “some

  [management] responsibility” when “the exempt supervisor [was] unavailable.” 29 C.F.R. §

  541.106(c). Further, most of the F&B employees had been performing the same job duties for

  years, rendering plaintiff’s role in the successful operation of the hotel restaurant less important.

  However, Elghourab was indisputably responsible for ordering food and counting inventory,

  tasks that, while simple, were of obvious importance to the restaurant’s operations. Overall, I

  find that this factor weighs neither in favor nor against plaintiff’s primary duty being

  management.

                                     d. Plaintiff’s Salary vs. Salary of Nonexempt Employees

         If an employee makes more money than nonexempt employees, he is more likely to be a

  manager. When comparing a plaintiff’s salary to the salaries of nonexempt employees, courts

  often reduce the allegedly exempt employee’s weekly salary to an hourly rate of pay based on

  the actual number of hours worked. See, e.g., Tamayo, 2017 WL 532460, at *9; Carhuapoma,

  2013 WL 1285295, at *12; Clougher, 696 F. Supp. 2d at 293. With the exception of the end of



                                                   21
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 22 of 28 PageID #: 3352



  2016, plaintiff was working 67.5–98 hours per week and making $10.79–$15.67 per hour; his

  nonexempt coworkers, on the other hand, were earning hourly wages between $22 and $27. See

  supra pp. 6–8. Thus, plaintiff was paid a significantly lower hourly rate than his coworkers,

  weighing against a finding that his primary duty was management.

                                          e. Conclusion

           Based on the evidence before me, I find that plaintiff’s primary duty was to work

  alongside his union colleagues performing nonexempt tasks. He did not participate in the vast

  majority of the DOL-defined management activities, such as managing employees (discussed

  infra), hiring and firing employees (discussed infra), “setting and adjusting . . . rates of pay and

  hours of work,” “handling employee complaints and grievances,” “controlling the budget,” and

  “monitoring or implementing legal compliance measures.” 29 C.F.R. § 541.102. The

  management responsibilities he did perform were both limited and straightforward. Accordingly,

  I conclude that plaintiff’s primary duty was not management. 18

                                 2. Directing the Work of Two or More Employees

           Element three of the executive-exemption test requires the exempt employee to

  “customarily and regularly direct[] the work of two or more other employees.” 29 C.F.R.

  § 541.100(a)(3). According to the DOL, “[t]he phrase ‘customarily and regularly’ means greater

  than occasional but less than constant; it includes work normally done every workweek, but does

  not include isolated or one-time tasks.” 19 As discussed supra, plaintiff did not regularly direct the

  work of the F&B employees. He did not train them or tell them their duties with respect to food



  18
     Further, I note that even if plaintiff performed his management responsibilities at all times—and not simply when
  there was no F&B manager present—defendant would still fall short of demonstrating that plaintiff’s primary duty
  was management.
  19
    U.S. Dep’t of Labor, Fact Sheet #17B: Exemption for Executive Employees Under the Fair Labor Standards Act
  (FLSA) (July 2008), https://www.dol.gov/whd/overtime/fs17b_executive.pdf.

                                                           22
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 23 of 28 PageID #: 3353



  preparation or restaurant operations. Their duties are controlled by the CBA and MOU, and most

  of the employees had been performing the same daily tasks since before plaintiff started working

  at the restaurant. The a la carte menu was unchanging, the chefs generally worked alone when

  preparing the employee lunches, and the chefs decided what to make for the down flight buffets

  based on what was available in the freezer. At most, plaintiff disciplined his coworkers two times

  during his five years of employment. The evidence adduced at trial suggests that plaintiff was

  more of a peer than a boss, and accordingly, this factor weighs against plaintiff falling under the

  executive exemption.

                             3. Recommendations Given Particular Weight

         An exempt executive must have “the authority to hire or fire other employees,” or the

  executive’s “suggestions and recommendations as to the hiring, firing, advancement, promotion

  or any other change of status of other employees” must be “given particular weight.” 29 C.F.R.

  § 541.100(a)(4). In determining whether an employee’s recommendations carry “particular

  weight,” courts are to consider whether the recommendations are part of the employee’s job

  duties, and the frequency with which such recommendations are made and relied upon.

  § 541.105; see also id. (noting that an “occasional suggestion” is insufficient to meet the

  “particular weight” requirement). “An employee’s suggestions and recommendations may still

  be deemed to have ‘particular weight’ even if a higher level manager’s recommendation has

  more importance and even if the employee does not have authority to make the ultimate decision

  as to the employee’s change in status.” Id. As detailed earlier, no F&B employee was fired or

  demoted during plaintiff’s employment, and plaintiff’s role in the hiring process was limited to

  escorting two individuals to Human Resources. The hiring process was heavily controlled by the

  CBA, and to the extent that decisions needed to be made, they were made by Human Resources



                                                  23
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 24 of 28 PageID #: 3354



  or the hotel’s GM. See, e.g., Elghourab Testimony at 418:19–420:7; Berrones Testimony at

  64:17-65:11. Thus, this factor weighs in favor of plaintiff being a nonexempt employee.

                    iii. Conclusion

         In sum, while plaintiff did make more than $455 per week, his primary duty was not

  management, he did not customarily and regularly direct the work of two or more employees,

  and he did not participate in the hiring, firing, advancement, and promotion of employees. See 29

  C.F.R. § 541.100(a). Accordingly, plaintiff does not qualify as an exempt executive.

             B. Damages

         As detailed below, I agree with plaintiff’s damages calculation in its entirety. See Pl.’s

  Trial Br. 51–57; Pl.’s Trial Br. Ex. 27, ECF No. 63-29 (“Pl.’s Damages Calculation”).

                     i. Overtime

         Under both the FLSA and the NYLL, “once an employee works 40 hours in a week, he

  must be paid ‘one and one-half times [his] regular rate’ for all excess hours.” Martinez v. Dannys

  Athens Diner, Inc., No. 16-cv-7468 (RJS), 2017 WL 6335908, at *2 (S.D.N.Y. Dec. 5, 2017)

  (alteration in original) (quoting Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 88 (2d Cir.

  2013)), appeal docketed, No. 18-80 (2d Cir. Jan. 10, 2018). A plaintiff “is not entitled to recover

  cumulative damages for unpaid wages under both federal and state law.” Llolla v. Karen

  Gardens Apartment Corp., No. 12-CV-1356 (MKB)(JO), 2014 WL 1310311, at *11 (E.D.N.Y.

  Mar. 10, 2014), adopted in relevant part by 2014 WL 1311773 (E.D.N.Y. Mar. 28, 2014).

  Instead, a plaintiff “may recover under the statute which provides the greatest amount of

  damages.” Jiao v. Chen, No. 03 Civ. 0165(DF), 2007 WL 4944767, at *17 (S.D.N.Y. Mar. 30,

  2007). In this case, Elghourab is seeking recovery under the NYLL because it affords him the




                                                  24
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 25 of 28 PageID #: 3355



  greatest relief. Thus, I need only calculate plaintiff’s damages under the NYLL. See Jiao, 2007

  WL 4944767, at *17.

         Under the NYLL, “[i]f an employer fails to pay an employee an hourly rate of pay, the

  employee’s regular hourly rate of pay shall be calculated by dividing the employee’s total

  weekly earnings . . . by the lesser of 40 hours or the actual number of hours worked by that

  employee during the work week.” 12 N.Y.C.R.R. § 146-3.5(b); see also Martinez, 2017 WL

  6335908, at *4 (S.D.N.Y. Dec. 5, 2017); Romero v. Rung Charoen Sub, Inc., No. 16 Civ. 1239

  (VMS), 2017 WL 4480758, at *10 (E.D.N.Y. Sept. 30, 2017). Accordingly, plaintiff correctly

  calculated his regular rate of pay based on a 40-hour work week, not the actual number of hours

  he worked. See Pl.’s Damages Calculation. Using the NYLL’s hourly rate and six-year statute of

  limitations period (see N.Y. Lab. Law §§ 198(3), 663(3)), plaintiff is owed overtime

  compensation in the amount of $420,248.36.

                     ii. Liquidated Damages

         Under the FLSA, a plaintiff is presumptively entitled to “liquidated damages equal in

  amount to actual damages,” unless “the employer shows that, despite its failure to pay

  appropriate wages, it acted in subjective ‘good faith’ with objectively ‘reasonable grounds’ for

  believing that its acts or omissions did not violate the FLSA.” Barfield v. N.Y.C. Health &

  Hosps. Corp., 537 F.3d 132, 150 (2d Cir. 2008) (quoting 29 U.S.C. § 260). “‘Good faith’ in this

  context requires more than ignorance of the prevailing law or uncertainty about its development.

  It requires that an employer first take active steps to ascertain the dictates of the FLSA, and then

  move to comply with them.” Reich v. S. New Eng. Telecomms. Corp., 121 F.3d 58, 71 (2d Cir.

  1997). As a result, the employer’s “burden is a difficult one, with double damages being the

  norm and single damages the exception.” Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d



                                                   25
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 26 of 28 PageID #: 3356



  Cir. 1999). Similarly to the FLSA, the NYLL allows plaintiffs to recover “liquidated damages

  equal to one hundred percent of the total . . . underpayments found to be due” “unless the

  employer proves a good faith basis to believe that its underpayment of wages was in compliance

  with the law.” N.Y. Lab. Law § 663(1). Although this text “is not identical to that of the FLSA . .

  . , courts have not substantively distinguished the federal standard from the current state standard

  of good faith.” Inclan v. N.Y. Hosp. Grp., Inc., 95 F. Supp. 3d 490, 505 (S.D.N.Y. 2015). 20

           Here, defendants have failed to demonstrate that their failure to pay plaintiff overtime

  wages was in good faith or that they took any “active steps” to comply with the law. Plaintiff

  was labeled as an exempt executive not based on his actual duties and responsibilities but

  because it was industry custom. See Miller Testimony at 289:7–24, 292:3–293:4, 294:8–294:20;

  see also Pl.’s Trial Br. 19, 54; Def.’s Reply 19, ECF No. 66. Ms. Berrones admitted that she has

  not done any research or taken any classes on the FLSA or the NYLL, and that she never

  analyzed whether Elghourab’s position was exempt or not. See Berrones Testimony at 18:21–

  19:14. As the trial testimony makes clear, if defendant had taken the time to evaluate whether

  plaintiff was exempt under federal or state wage laws, it would have determined he was not.

  Accordingly, plaintiff is entitled to $420,248.36 in liquidated damages.

                        iii. Statutory Penalties

           The NYLL also imposes certain notice requirements on employers. One such requirement

  is that each employer “provide his or her employees . . . , at the time of hiring, a notice

  containing” certain information, including the employee’s “rate or rates of pay and basis

  thereof.” N.Y. Lab. Law § 195(1)(a). On and after February 27, 2015, the NYLL entitles a



  20
    “For unpaid wages incurred on or after April 9, 2011, a plaintiff is not permitted a cumulative recovery, but rather,
  may recover ‘under the statute that provides the greatest relief.’” Pl’s Br. 54 (citing Castillo v. RV Transp., Inc., No.
  15 Civ. 0527 (LGS), 2016 WL 1417848, at *3 (S.D.N.Y. Apr. 11, 2016)).

                                                             26
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 27 of 28 PageID #: 3357



  plaintiff to $50 for each workday that a wage-notice violation occurs, not to exceed $5,000. See

  id. § 198(1–b); see also Chen v. New Fresco Tortillas Taco LLC, No. 15 Civ. 2158 (RA)(AJP),

  2015 WL 5710320, at *8 (S.D.N.Y. Sept. 25, 2015). In this case, it is uncontested that defendant

  never provided plaintiff with a wage notice. As I noted in my opinion denying defendant’s

  motion for summary judgment, plaintiff’s wage-notice-violation claim turns on his exempt

  status. See Elghourab v. Vista JFK, LLC, No. 17-cv-911 (ARR) (ST), 2018 WL 6182491, at *10

  (E.D.N.Y. Nov. 27, 2018). Because I determine that plaintiff is nonexempt, he is entitled to the

  statutory maximum of $5,000 for defendant’s failure to provide wage notices.

                    iv. Interest

         The NYLL, unlike the FLSA, permits the award of both liquidated damages and

  prejudgment interest. Khurana v. JMP USA, Inc., No. 14-CV-4448 (SIL), 2017 WL 1251102, at

  *17 (E.D.N.Y. Apr. 5, 2017); Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 48

  (E.D.N.Y. 2015). Under New York law, a prevailing employee is entitled to prejudgment interest

  at a rate of 9% per year for a NYLL claim. See N.Y. C.P.L.R. 5001, 5004. While courts have

  discretion in determining a reasonable date from which to award prejudgment interest, “[a] single

  reasonable intermediate date is the median date between the earliest and latest each Plaintiffs’

  NYLL claim accrued.” Hernandez v. NJK Contractors, Inc., No. 09-CV-4812 (RER), 2015 WL

  1966355, at *51 (E.D.N.Y. May 1, 2015); see also Khurana, 2017 WL 1251102, at *17;

  Coulibaly v. Millennium Super Car Wash, Inc., No. 12-CV-4760 (CBA)(CLP), 2013 WL

  6021668, at *15 (E.D.N.Y. Nov. 13, 2013). Accordingly, I award plaintiff prejudgment interest

  of 9% per year from a midpoint date of March 10, 2014 until judgment is entered. Plaintiff is

  also awarded post-judgment interest at the statutory rate prescribed by 28 U.S.C. § 1961. See

  Coulibaly, 2013 WL 6021668, at *16.



                                                  27
Case 1:17-cv-00911-ARR-ST Document 67 Filed 06/11/19 Page 28 of 28 PageID #: 3358



  III.   Conclusion

         As set forth in this opinion, I find that plaintiff does not fall under the executive

  exemption and that defendant is therefore liable for violations of the FLSA and the NYLL.

  Plaintiff is entitled to the following relief: (1) $420,248.36 in unpaid overtime compensation; (2)

  $420,248.36 in liquidated damages; (3) $5,000 in statutory wage notice damages; and (4) pre-

  and post-judgment interest. Plaintiff is also entitled to a 15% increase in the damages owed to

  him “if any amounts remain unpaid upon the expiration of ninety days following issuance of

  judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

  whichever is later.” N.Y. Lab. Law §§ 198(4), 663(4); see also Martinez, 2017 WL 6335908, at

  *6. Under the FLSA and the NYLL, a prevailing plaintiff is entitled to reasonable attorneys’ fees

  and costs. See 29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1). Accordingly, plaintiff’s request to

  make a motion for attorneys’ fees, costs, and disbursements is granted. This motion is

  respectfully referred to Magistrate Judge Tiscione.


  SO ORDERED.



                                                        ________/s/_______________
                                                        Allyne R. Ross
                                                        United States District Judge
      Dated:     June 11, 2019
                 Brooklyn, New York




                                                   28
